Citation Nr: 0923371	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a debt resulting from the overpayment of VA 
disability compensation benefits in the amount of $5,430.30 
was properly created.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty for multiple time periods 
including from September 1980 to September 1983, from 
September 1996 to May 1997, from April 1999 to September 
1999, and from December 15, 2003, through January 20, 2005, 
to include service in Iraq.  The record also indicates he had 
additional active duty service after January 20, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, in which the Veteran's VA 
compensation benefits were terminated for the period from 
December 15, 2003, through December 20, 2005, because he had 
returned to active duty during that time period was not 
allowed to receive full military pay and VA compensation at 
the same time.  This created an overpayment of $5,430.30.  


FINDINGS OF FACT

1.  The VA bears sole responsibility for the creation of this 
debt and could have avoided the debt altogether through 
reasonable financial diligence in the suspension of payment 
of the disability compensation benefits in this case in which 
the Veteran was deployed in a war zone.

2.  Neither the Veteran's actions nor failure to act 
contributed to the payment of the erroneous award.  

CONCLUSION OF LAW

The debt of $5,430.30 was not properly created.  38 U.S.C.A. 
§ 5304, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.500, 3.654, 
3.700(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he should not have to repay the VA 
compensation payments he received while he was on active duty 
from December 15, 2003, to January 20, 2005.  He claims that 
he properly informed VA of his return to active duty, and 
that as he was serving in Iraq for most of the time period, 
he did not have access to his bank statements to tell whether 
his benefits had been discontinued.  He urges that he should 
not be responsible for the debt that resulted from VA's 
administrative error.  

I.  Legal Criteria

38 U.S.C.A. § 5304(c) (West 2002) prohibits the receipt of VA 
disability compensation benefits for any period for which the 
person receives active service pay.  See 38 C.F.R. § 3.654, 
3.700 (2008).  This includes active duty pay, drill and 
active duty for training payments, and inactive duty for 
training payments made to Reservists and members of the 
National Guard.

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. 
§ 3.700(a)(1)(iii).

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 
3.500(b)(1) (2007); Jordan v. Brown, 10 Vet. App. 171 (1997).  
Thus, a finding of administrative error requires not only 
error on the part of VA, but that the beneficiary is unaware 
that the payments are erroneous.


Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

II.  Analysis

The Veteran had been awarded service-connected compensation 
benefits, effective from a time prior to December 2003.  His 
combined total rating was 30 percent.  

The pertinent facts are not in dispute and will be 
summarized.  On December 15, 2003, the Veteran, an Army 
reservist, returned to active duty with the Army until 
January 20, 2005.  He deployed with his unit, the 300th Area 
Support Group, to Iraq from January 24, 2004, through 
December 29, 2004.  The Board recognizes that this is roughly 
the time period of payment in question, with a few weeks on 
either end of the deployment.  He was paid both VA 
compensation benefits and active duty pay for that time 
period.  What is in dispute is that he contends that he 
informed the RO of his return to active duty prior to his 
being reactivated.  There is no record of such information in 
the claims folder prior to May 2005.  He also contends he had 
no access to his bank account as he was in Iraq, often in 
hostile circumstances and he had believed the payments had 
been stopped.

In May 2005, after being informed by VA that he was required 
to repay the debt and that it would come out of his 
compensation award beginning in August 2005, the Veteran sent 
a notice of disagreement with a copy of a letter he contends 
he sent to VA prior to his return to active duty.  The letter 
is dated November 15, 2003, and states that the Veteran was 
informing VA that he wanted to waive his disability benefits 
because he was an Army reservist who was being activated as 
of December 15, 2003.  He asked that VA "stop the monies 
coming," because he would be on active duty.  

Regrettably, a search of the Veteran's claims folder does not 
yield an earlier copy of this letter (which has no claims 
number on it).  

The record does reflect that the Veteran had a similar 
instance in July 2003 in which he had to repay compensation 
benefit for active duty days in 2001.  Thus, it is 
uncontroverted that he knew that he was not able to receive 
both active duty pay and VA compensation benefits at one 
time.  

Because the law prohibits the payment of disability 
compensation benefits to a Veteran on active duty, VA was 
required to take action to terminate compensation benefits.  
It did not do so until after January 20, 2005.  This 
overpayment debt was created when VA continued to pay the 
Veteran disability compensation benefits while he was on 
active duty from December 15, 2003, through January 20, 2005.  

The question, therefore, is whether VA or the Veteran is 
responsible for the creation of the debt of $5,430.30, and 
specifically whether it is due to VA administrative error.  

The Veteran's claims folder contains no verification that the 
Veteran informed VA and requested that compensation payments 
be stopped in November 2003.  Nonetheless, the Veteran has 
submitted evidence and argument in support of his  claim of 
administrative error.  While the November 2003 letter was not 
in the claims folder prior to May 2005, the Board will find 
reasonable doubt has been created by his submission.  
Moreover, the Board finds the fact that the Veteran was on 
active duty in Iraq for most of the time period involved to 
be compelling and persuasive evidence in his favor.  His 
arguments are not wholly verifiable, but are, under the 
circumstances, persuasive.  The Board notes that he was 
involved in actions with hostile forces while in Iraq, as 
documented in the claims folder.  Moreover, it is reasonable 
to assume he knew he had to inform VA of his return to active 
duty, as he had a period of active duty in 2001 for which he 
had to repay VA funds.  It follows logically that he would 
attempt to inform VA consistent with this knowledge, which 
makes the November 2003 letter still more reliable.  Thus, 
while the evidence is somewhat equivocal, the Board will find 
it in equipoise as to the critical elements of the claim.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the debt was created solely due to administrative 
error, that the Veteran's acts or omissions did not create 
the debt, and the debt was thus improperly created.  


ORDER

The Board having determined that the debt of $5,430.30, was 
not properly created and the Veteran does not and did not owe 
this money, the benefit sought on appeal is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


